


SECOND AMENDMENT TO COINSURANCE AGREEMENT
This Second Amendment ("Second Amendment") to the Coinsurance Agreement (as
defined below) is made and entered into by and between EquiTrust Life Insurance
Company (the "Reinsurer") and American Equity Investment Life Insurance Company
(the "Company") and shall be effective September 30, 2011.
WHEREAS, the Reinsurer and the Company wish to amend the Coinsurance Agreement
between the parties with an original effective date January 1, 2004, as amended
(the "Coinsurance Agreement").
NOW, THEREFORE, the Coinsurance Agreement is hereby amended as follows:
1.
The definition of "Policy Benefits" in Section 1.10 of Article I shall be
deleted in its entirety and replaced with the following:

1.10
"Policy Benefits" means partial surrenders, full surrenders, death claims,
annuitizations and all other contractual benefits, in each case arising under
the express terms and conditions of the Reinsured Policies; provided that Policy
Benefits shall not include any Company Retained Liabilities.

2.
The following definition shall be added as Section 1.20 to Article I:

1.20
"Company Retained Liabilities" means (a) all liabilities, obligations and
expenses arising out of acts, errors or omissions taken or omitted to be taken
by the Company, its Affiliates or their directors, officers, employees, agents
or representatives (other than liabilities, obligations and expenses arising
under the express terms and conditions of the Reinsured Policies), which shall
include any liability for fines, penalties, forfeitures, punitive, special,
incidental, exemplary, treble or any other form of extra contractual damages, in
each case, relating to or arising from: (i) the form, marketing, underwriting,
production, issuance, cancellation or administration of the Reinsured Policies,
(ii) the investigation, defense, trial, settlement or handling of claims or any
other payments arising out of or relating to the Reinsured Policies, or (iii)
the failure to pay or the delay in payment of claims or any other amounts due or
alleged to be due under or in connection with the Reinsured Policies, or (b) all
liabilities, obligations, expenses, payments, settlements or judgments of any
kind, including the payment of cash, the restructuring or crediting of account
values or the waiver, amendment or elimination of surrender charges or any other
terms, conditions or limitations of the Reinsured Policies, resulting from any
litigation or class actions, whether or not certified or putative, that are
brought in connection with the Reinsured Policies.





--------------------------------------------------------------------------------




3.
Section 11.7 shall be deleted in its entirety and replaced with the following:

11.7
Termination by the Company and Recapture. The Company has the right to terminate
this Agreement with respect to new business at any time by giving forty-five
(45) days written notice to the Reinsurer. The Company may recapture the
Reinsured Policies at any time subject to obtaining the prior written consent of
the Reinsurer. The terms and conditions of any such recapture shall be as
mutually agreed to by the Company and the Reinsurer.

IN WITNESS WHEREOF, the parties have executed this Second Amendment on the dates
set forth below.
EQUITRUST
AMERICAN EQUITY INVESTMENT
LIFE INSURANCE CO
LIFE INSURANCE COMPANY
 
 
 
 
By:
/s/ James P. Brannen
By:
 /s/ John M. Matovina
 
 
 
 
Name:
James P. Brannen
Name:
John M. Matovina
 
 
 
 
Title:
CFO
Title:
CFO
 
 
 
 
Date:
October 3, 2011
Date:
October 3, 2011





